DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Granger- Jones et al. (US 9,503,044 B2), Applicants prior art cited in the IDS dated November 11, 2020. (both of record)
 Granger-Jones shows a directional coupler comprising: a substrate; a main line (T1) provided directly or indirectly on the substrate; a plurality of sub-lines (T2a, T2b, T2c), at least a part of each of the plurality of sub-lines being provided directly or indirectly on the substrate along the main line (Figs. 5, 9 et al.); a switch switching connections among end portions of the plurality of sub-lines (SWx - Figs. 2A, 2B, 4A-4C, 7, 8A-8C et al.); and detection output terminals (ISO fwd) connected to one of the plurality of sub-lines, wherein, when looking at the substrate in plan, the end portions of the plurality of sub-lines are disposed on an opposite side to the detection output terminals relative to the main line, and the one of the plurality of sub-lines to which the detection output terminals are connected is overlapped with or surrounded by other one or more of the plurality of sub-lines (one subline overlapped or surrounded - Fig. 5) but does not show a substrate. 
 The switches ( SW3 SW4 SW5 ),  which  are    connected to the end portions of the plurality of sub-lines, is disposed between  the RF input port and the RF output port of the main line.  Therefore, giving the limitation the broadest  reasonable interpretation, the end portion of each of the  plurality sub lines  are positioned in an inner side of the  main line (the space between the  RFin and RFout ports).     The sub lines are formed in ring shape

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the directional coupler disclosed by Granger-Jones et al. with the substrate. Such a modification would have been obvious where Granger-Jones et al. is merely silent showing the directional coupler device on a known substrate, conventional and well-known in the art and does not comprise patentability.
 With regards to  claim 4, the directional coupler  further comprising a pair of input/output terminals connected to the main line, wherein, when looking at the substrate in plan, none of the plurality of sub- lines is overlapped with the input/output terminals (no overlap Fig. 9).
 With regards to  claim 5, a film thicknesses of wirings in the plurality of sub-lines are each smaller than a film thickness of a wiring in the main line (Figs. 5, 9).
 With regards to claim 6, a width of a wiring in the main line is greater than a width of each of wirings in the plurality of sub-lines (Figs. 5, 9).
With regards to claim 7, wherein the plurality of sub-lines include a first sub-line, a second sub-line and a third sub-line (sub-lines corresponding to inductances L2a-L2c), wherein a first signal of a first frequency band, a second signal of a second frequency band higher than the first frequency band, and a third signal of a third frequency band higher than the second frequency band (transmit band 12-43 col. 1, In 33; col. 11, Ins 14, 53, 60 et al.) are transferred through the first sub-line, the first signal and the second signal are transferred through the second sub-line, and the first signal is transferred through the third sub-line (L2c switched out; L2b, L2c switched out - col. 11, Ins 51-67 et al.), and the directional coupler takes a plurality of connection states including at least a first connection state, a second connection state and a third connection state, wherein the first sub-line, the second sub- line, and the third sub-line are continuously connected by the switch to form a single sub-line in the first connection state, the first sub-line and the second sub-line are continuously connected by the switch to form a single sub-line in the second connection state, and only the first sub-line is continuously connected by the switch to form a single sub-line in the third connection state (Figs. 4A-C, 8A-8C et al.).
 With regards t0  claim 10,  the  film thicknesses of wirings in the plurality of sub-lines are each smaller than a film thickness of a wiring in the main line (Figs. 5, 9).
With regards t0 claim 11, a film thicknesses of wirings in the plurality of sub-lines are each smaller than a film thickness of a wiring in the main line (Figs. 5, 9).
With regards to claim 12, a film thicknesses of wirings in the plurality of sub-lines are each smaller than a film thickness of a wiring in the main line (Figs. 5, 9).
 With regards  to claim 13,  a width of a wiring in the main line is greater than a width of each of wirings in the plurality of sub-lines (Figs. 5, 9).
 With regards to claim 14, a width of a wiring in the main line is greater than a width of each of wirings in the plurality of sub-lines (Figs. 5, 9).
With regards  to claim 15,  a width of a wiring in the main line is greater than a width of each of wirings in the plurality of sub-lines (Figs. 5, 9).
 With regards  to claim 16,  a width of a wiring in the main line is greater than a width of each of wirings in the plurality of sub-lines (Figs. 5, 9).
 With regard to claim 17 ,  the plurality of sub-lines include a first sub- line, a second sub-line and a third sub-line, wherein a first signal of a first frequency band, a second signal of a second frequency band higher than the first frequency band, and a third signal of a third frequency band higher than the second frequency band are transferred through the first sub-line, the first signal and the second signal are transferred through the second sub-line, and the first signal is transferred through the third sub-line, and the directional coupler takes a plurality of connection states including at least a first connection state, a second connection state and a third connection state, wherein the first sub-line, the second sub-line, and the third sub-line are continuously connected by the switch to form a single sub-line in the first connection state, the first sub-line and the second sub-line are continuously connected by the switch to form a single sub-line in the second connection state, and only the first sub-line is continuously connected by the switch to form a single sub-line in the third connection state (discussed in the reasons for rejection of claim 7 above).
With regards to claim 18,  the plurality of sub-lines include a first sub- line, a second sub-line and a third sub-line, wherein a first signal of a first frequency band, a second signal of a second frequency band higher than the first frequency band, and a third signal of a third frequency band higher than the second frequency band are transferred through the first sub-line, the first signal and the second signal are transferred through the second sub-line, and the first signal is transferred through the third sub-line, and the directional coupler takes a plurality of connection states including at least a first connection state, a second connection state and a third connection state, wherein the first sub-line, the second sub-line, and the third sub-line are continuously connected by the switch to form a single sub-line in the first connection state, the first sub-line and the second sub-line are continuously connected by the switch to form a single sub-line in the second connection state, and only the first sub-line is continuously connected by the switch to form a single sub-line in the third connection state (discussed in the reasons for rejection of claim 7 above).
  With regards to claim 19, the plurality of sub-lines include a first sub- line, a second sub-line and a third sub-line, wherein a first signal of a first frequency band, a second signal of a second frequency band higher than the first frequency band, and a third signal of a third frequency band higher than the second frequency band are transferred through the first sub-line, the first signal and the second signal are transferred through the second sub-line, and the first signal is transferred through the third sub-line, and the directional coupler takes a plurality of connection states including at least a first connection state, a second connection state and a third connection state,  wherein the first sub-line, the second sub-line, and the third sub-line are continuously connected by the switch to form a single sub-line in the first connection state, the first sub-line and the second sub-line are continuously connected by the switch to form a single sub-line in the second connection state, and only the first sub-line is continuously connected by the switch to form a single sub-line in the third connection state (discussed in the reasons for rejection of claim 7 above).
 With regards to claim 20,  the plurality of sub-lines include a first sub- line, a second sub-line and a third sub-line, wherein a first signal of a first frequency band, a second signal of a second frequency band higher than the first frequency band, and a third signal of a third frequency band higher than the second frequency band are transferred through the first sub-line, the first signal and the second signal are transferred through the second sub-line, and the first signal is transferred through the third sub-line, and the directional coupler takes a plurality of connection states including at least a first connection state, a second connection state and a third connection state, wherein the first sub-line, the second sub-line, and the third sub-line are continuously connected by the switch to form a single sub-line in the first connection state, the first sub-line and the second sub-line are continuously connected by the switch to form a single sub-line in the second connection state, and only the first sub-line is continuously connected by the switch to form a single sub-line in the third connection state (discussed in the reasons for rejection of claim 7 above).
Claims 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Granger-Jones et al. (US 9,503,044 B2) in view of Goto (US 2018/0123215 A1). (both of record) 
Granger-Jones et al. teaches the directional coupler according to claim 1, further comprising a plurality of layers laminated directly or indirectly on the substrate, but is silent wherein at least two of the plurality of sub-lines are respectively provided in different ones of the plurality of layers.
Goto shows a directional coupler further comprising a plurality of layers laminated directly or indirectly on the substrate, wherein at least two of the plurality of sub-lines are respectively provided in different ones of the plurality of layers (Fig. 4 et al.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the plurality of sub-lines disclosed by Granger-Jones et al. wherein at least two of the plurality of sub-lines are respectively provided in different ones of the plurality of layers disclosed by Goto. Such a modification would have been obvious where both devices are drawn to directional couplers; Goto showing multi layered sub-lines; and where Goto teaches aspect of the invention provides a directional coupler that can achieve improvement in isolation characteristics.  (paragraph [0004]) Thus suggesting the obviousness of the modification.
With regards to claim 8, Granger-Jones et al  shows the directional coupler further comprising a pair of input/output terminals connected to the main line (RFin, RFout), but is silent wherein, when looking at the substrate in plan, none of the plurality of sub-lines is overlapped with the input/output terminals (terminal connections to vertical vias Figs. 1, 2, 5 et al.).
 With regards to claim 9, Granger-Jones et al  shows the directional coupler further comprising  a pair of input/output terminals connected to the main line, wherein, when looking at the substrate in plan, none of the plurality of sub- lines is overlapped with the input/output terminals (discussed in the reasons for rejection of claim 8 above).
Response to Arguments
Applicant's arguments filed April 12, 20222 have been fully considered but they are not persuasive.
Claim Rejections under 35 U.S.C. 103
 Applicants submit;
Claims 1, 4-7, and 10-20 were rejected under 35 U.S.C. §103 as being unpatentable by Granger Jones et al. (U.S. Pat. No. 9,503,044). Applicant respectfully traverses this rejection.
Independent claim 1 has been amended to recite “wherein the end portions of each of the plurality of sub-lines are positioned in an inner side of the main line so as to define a ring-like shape.” Granger Jones fails to disclose or suggest this feature. In contrast, Granger Jones col. 10, lines 28-30 and FIG. 5 disclose sub-lines (T2a, T2b, T2c) in which the end portions of the sub-line (T2a) and (T2c) reside over a main line (T1), not that they are positioned in an inner side of the main line, let alone so as to define a ring-like shape, as recited in claim 1. Even if one of ordinary skill in the art were to rely on the disclosure of Granger Jones, they would not arrive at the subject matter recited in claim 1 at least because Granger Jones fails to disclose or suggest the claimed configuration of the positioning of the sub-lines end portions relative to the inner side of the main line, as recited in claim 1. Therefore, Granger Jones does not disclose or suggest all features recited in claim 1. 
For at least the above reasons, Granger Jones does not render obvious claim 1. 
The Examiner disagrees.
 	The switches ( SW3 SW4 SW5 ),  which  are  connected to the end portions of the plurality of sub-lines, is disposed between  the RF input port and the RF output port of the main line.  Therefore, giving the limitation the broadest  reasonable interpretation, the end portion of each of the  plurality sub lines  are positioned in an inner side of the  main line (the space between the  RFin and RFout ports).     The sub lines are formed in ring shape. 
Accordingly, Applicants arguments with respect to claim 1 is not persuasive.   
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 14, 2022
/K.E.G/Examiner, Art Unit 2843          

/Samuel S Outten/Primary Examiner, Art Unit 2843